     Case 1:19-mj-01007-JFK Document 7 Filed 12/06/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                              Criminal Action No.
         v.
                                              1:19-MJ-1007
   X IAOJIANG L I


               Motion to Continue Preliminary Hearing

   The United States of America, by Byung J. Pak, United States

Attorney, and Samir Kaushal, Assistant United States Attorney for the

Northern District of Georgia, files this Motion to Continue Preliminary

Hearing. The government requests a 60-day continuance–until

February 11, 2020–of the preliminary hearing. In support, the

government states:

   1. On November 21, 2019, the government filed a criminal complaint

charging defendant Xiaojiang Li with theft of federal grant funds, in

violation of Title 18, United States Code, Section 666(a)(1)(A).

   2. On November 22, 2019, Li was arrested in the Northern District

of Georgia and an initial appearance was held in this Court, at which

time Li received a bond. That same day, Li moved for a preliminary

hearing, which was set for December 13, 2019.

   3. On November 22, 2019, after the initial appearance, defense

counsel contacted the government and the parties began conferring on
        Case 1:19-mj-01007-JFK Document 7 Filed 12/06/19 Page 2 of 5




dates for a meeting to discuss the case. Given the parties’ schedules,

the earliest date on which the parties could meet was December 4,

2019.

   4. On December 4, 2019, the parties met to discuss the case and are

in discussions about potential resolutions to the charges. Counsel agree

that the exchange of additional information may help facilitate a pre-

indictment resolution of this matter.

   5. In general, a defendant who is not in custody must have a

preliminary hearing within 21 days of initial appearance. Fed. R. Crim.

P. 5.1(c). But under Rule 5.1(d) of the Federal Rules of Criminal

Procedure, a Magistrate Judge may extend the time limits for holding a

preliminary hearing “[w]ith the defendant’s consent and upon a

showing of good cause—taking into account the public interest in the

prompt disposition of criminal cases[.]” Fed. R. Crim. P. 5.1(d).

   6. Here, both requirements are satisfied. First, the government has

conferred with defense counsel on this motion and defense counsel has

informed the government that the defendant consents to the requested

continuance. Second, good cause exists to continue the preliminary

hearing. The requested continuance will provide the defendant time to

consult with counsel, investigate the case, and pursue negotiations with




                                     2
        Case 1:19-mj-01007-JFK Document 7 Filed 12/06/19 Page 3 of 5




the government, all in an effort to promptly dispose of this criminal

case.

   7. Under the Speedy Trial Act, any indictment or information

resulting from the charges against a defendant must be filed within 30

days of the arrest, 18 U.S.C. § 3161(b), not including any excludable

time. Excludable time includes “[a]ny period of delay resulting from a

continuance granted . . . at the request of the attorney for the

[g]overnment,” where “the judge granted such continuance on the basis

of . . . finding that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy

trial.” 18 U.S.C. § 3161(h)(7)(A).

   8. Here, the ends of justice served by granting a continuance

outweigh the interest of the public and the defendant in a speedy trial

for the same reasons good cause exists to continue the preliminary

hearing. In addition, a continuance will conserve judicial resources.

   WHEREFORE, the government moves this Court for entry of an

order continuing the preliminary hearing in this case until February

11, 2020.




                                     3
Case 1:19-mj-01007-JFK Document 7 Filed 12/06/19 Page 4 of 5




                                  Respectfully submitted,

                                  B YUNG J. P AK
                                       United States Attorney



                               /s/ S AMIR K AUSHAL
                                       Assistant United States Attorney
                                  Georgia Bar No. 935285
                                  Samir.Kaushal@usdoj.gov




    600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                   (404) 581-6000 fax (404) 581-6181

                                   4
     Case 1:19-mj-01007-JFK Document 7 Filed 12/06/19 Page 5 of 5




                           Certificate of Service

The United States Attorney’s Office served this document today by filing it
using the Court’s CM / ECF system, which automatically notifies the parties
and counsel of record, and by mailing a copy with sufficient postage to:

                             Peter Zeidenberg
                             Arent Fox LLP
                             1717 K Street NW
                             Washington, DC 20006
December 6, 2019


                                       /s/ S AMIR K AUSHAL
                                       S AMIR K AUSHAL
                                       Assistant United States Attorney
